DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration, the requirement for restriction is withdrawn in whole, and the withdrawn claims have been reinstated.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fee et al. (US 2013/0096887 A1).
Regarding claim 1, Fee discloses a deformable body (24), comprising a plurality of layers (rows) of a polymeric construction material oriented perpendicular to a construction direction, wherein the layers comprise a plurality of curve pairs  (closed cells 22) formed by the construction material, wherein curve pairs are in periodic contact with one another; see figure 2.
Regarding claim 5, wherein the polymeric construction material comprises at least one thermoplastic (paragraph [0077] ).
Regarding claim 6, wherein the at least one thermoplastic is a thermoplastic elastomer  (paragraph [0078]) with Shore A hardness >= 40 to < = 98 in accordance with DIN ISO 7619-1.
Regarding claim 7, wherein a covering (18) at least partially encloses the body (20).
Regarding claim 13, Fee discloses a device (seat 10) for supporting and/or bearing a person, comprising the deformable body as claimed in claim 1.
Regarding claim 14, comprising a cutout for a fan, a sensor, or a combination thereof; see seat 10 in figure 1.
Regarding claim 15, further comprising an aerator (22) for passing air through at least a portion of the deformable body. -
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US 2013/0096887 A1) in view of Hawkins et al. (US 5,558,393).
Fee discloses, a plurality of curve pairs (22) run parallel to one another, and wherein the curve pairs respectively comprise two periodic curves (figures 2-3) running in opposition to one another, wherein the curve pairs comprise sections of maximal separation (28) between the two periodic curves and sections of minimal separation (figure 3) between the two periodic curves, wherein, in a portion of the layers, at least one section of maximal separation (28) of a curve is connected to a section of maximal separation of an adjacent curve, wherein, in a portion of the layers, at least one section of maximal separation of a curve is not connected to a section of maximal separation of an adjacent curve, wherein, in a portion of the layers, at least one section of minimal separation of a curve is connected to a section of minimal separation of an adjacent curve. 
Fee is silent as to in a portion of the layers, at least one section (50) of minimal separation of a curve is not connected to a section of minimal separation of an adjacent curve.
Hawkins teaches a pair of wavy springs (10) having a minimal spacing (50) that do not bond to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fee by having minimal spacing that do not bond to each other as disclosed by Hawkins to allow for possible expansion between the springs.
Regarding claim 3, wherein the following layer group (10) is at least partially interconnected (28) in a construction direction and is repeated at least once in the construction direction: one or more layers in which at least one section of minimal separation (28) of a curve is connected to at least one section of minimal separation of another curve; 
one or more layers in which the curves are not connected (50) to one another and are not connected t(50) o curves of adjacent curve pairs in one or more layers; and
one or more layers in which at least one section of maximal separation of a curve is connected (28) to a section of maximal separation of an adjacent curve in one or more layers.
Regarding claim 4 wherein a separation of the curves from one another in a curve pair is periodically variable in a construction direction in individual layers (fig. 4).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US 2013/0096887 A1) in view of  Hawkins et al. (US 5,558,393) and further in view of Jorg et al. (WO 2016/155936 A2).
Fee discloses all the limitations as applied to claim 1 above, but is silent as to the springs are manufactured using additive manufacturing.
Regarding claim 8, Jorg discloses producing the body in an additive manufacturing process from the polymeric construction material; see description for figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fee by producing the springs by additive manufacturing as disclosed by Jorg to lower energy and environmental cost.
Regarding claim 9, comprising producing the following layer group in at least one repetition in a construction direction, wherein the layer group is at least partially interconnected (Hawkins): one or more layers in which at least one section of minimal separation of a curve is connected (28) to at least one section of minimal separation of another curve; one or more layers in which the curves are not connected (50) to one another and not connected to curves of adjacent curve pairs; and one or more layers in which at least one section of maximal separation of a curve is connected to a section of maximal separation of an adjacent curve.
Regarding claim 10, wherein the polymeric construction material comprises at least one thermoplastic elastomer.
Regarding claim 11, wherein the additive manufacturing process is a melt-layering process.
Regarding claim 12, comprising simultaneously discharging construction material from a plurality of printing heads at one or more junctures of the body (additive manufacturing).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose wavy springs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747